EDMONDSON, J.,
dissents.
ORDER
November 8, 2012.
{1 In response to our order of October 25, 2012, the Professional Responsibility Tri*247bunal (trial panel) held a hearing to address the respondent's, Lewis B. Moon (Moon/attorney), breach of conditions imposed by State ex rel. Oklahoma Bar Ass'n v. Moon, 2012 OK 77, - P.3d --, which may support suspension for a period of two years and one day, be combined with the matters eur-rently before the trial panel in the scheduled Interim Suspension proceeding.
T2 The trial panel conducted the hearing on October 80, 2012. On the same date, Moon filed a stipulation to an immediate interim suspension stating that he had no objection to this Court entering an order immediately suspending his license to practice law pending a final determination of the proceedings to be filed in this matter and in State ex rel. Oklahoma Bar Ass'n v. Moon, 2012 OK 77.
13 WE DETERMINE THAT
a) The attorney's agreement of immediate interim suspension, filed on October 80, 2012, pending the resolution of the underlying proceedings should be accepted.
b) Lewis B. Moon should give written notices to affected clients and otherwise comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 0.8. 2011, Ch. 1, App. 1-A within ten (10) days of the filing of this order. Rule 6.2A(8), Rules Governing Disciplinary Proceedings, 5 0.8. 2011, Ch. 1, App. 1-A.
T4 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the respondent, Lewis B. Moon, is hereby suspended from the practice of law in Oklahoma until further order of this Court. The attorney shall comply with the notification requirements to clients as outlined in Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S. 2011, Ch. 1, App. 1-A.
T5 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8th DAY OF NOVEMBER, 2012.
ALL JUSTICES CONCUR.